Exhibit Ameren Energy Generating Company Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2008 2007 Net income from continuing operations $ 140,181 $ 124,894 Add- Taxes based on income 81,602 77,799 Net income before income taxes 221,783 202,693 Add- fixed charges: Interest on long term debt(1) 39,631 54,783 Estimated interest cost within rental expense 137 164 Amortization of net debt premium, discount, and expenses 550 586 Total fixed charges 40,318 55,533 Earnings available for fixed charges $ 262,101 $ 258,226 Ratio of earnings to fixed charges 6.50 4.64 (1)Includes FIN 48 interest expense
